      Case 2:15-cr-00124-KJM Document 289 Filed 03/22/21 Page 1 of 12


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   United States of America,                             No. 2:15-cr-00124 KJM
12                             Plaintiff,                  ORDER
13           v.
14
     John Ortiz,
15
                               Defendant.
16

17          Defendant John Ortiz moves for a reduction of his sentence under 18 U.S.C.

18   § 3582(c)(1)(A). He argues his health conditions and placement put him at risk of severe illness

19   from COVID-19, and provide “extraordinary and compelling reasons” to grant his request. The
20   government opposes; it concedes he may have at least one medical condition sufficient for

21   consideration under the statute, but argues the conditions at FCI Sheridan, the risk Mr. Ortiz

22   poses to the community, and the § 3533 sentencing factors do not support a reduction in his

23   sentence. The court submitted the motion without a hearing. For the following reasons, the court

24   grants the motion.

25   I.     BACKGROUND

26          From 2014 to 2015, Mr. Ortiz shipped a number of packages that contained large amounts

27   of methamphetamine from Hawaii from California. See Factual Basis at 1–3, Plea Agreement

28   Ex. A, ECF No. 93. In June 2015 law enforcement authorities executed a federal search warrant

                                                     1
      Case 2:15-cr-00124-KJM Document 289 Filed 03/22/21 Page 2 of 12


 1   at Ortiz’s residence and uncovered two firearms that belonged to Mr. Ortiz’s father as well as

 2   plastic bags and globes containing residue consistent with methamphetamine. Id. at 3–4. After

 3   his arrest in 2015, Mr. Ortiz was released to the WellSpace facility to participate in its treatment

 4   program, which he completed successfully. Bail Review Min., ECF No. 30; Mot. at 1, ECF No.

 5   274. Subsequently, Mr. Ortiz pled guilty to conspiracy and “possess with intent to distribute

 6   methamphetamine” in violation of 21 U.S.C. §§ 846 & 841(a)(1). J. & Commitment at 1, ECF

 7   No. 155; Plea Agreement at 6, ECF No. 93. The parties entered into a plea agreement under

 8   Federal Rule of Criminal Procedure 11(c)(1)(C), agreeing a sentence between eight and twelve

 9   years would be appropriate. Plea Agreement at 2. The court accepted the agreement and
10   sentenced Mr. Ortiz to 120 months in prison and a 36-month term of supervised release. J. &

11   Commitment at 2–3. The court recommended Mr. Ortiz be incarcerated in Taft, California to

12   “facilitate visitation by his aging and infirm father” and fifteen-year-old daughter. Id. at 2.

13   Ultimately, the Bureau of Prisons incarcerated Mr. Ortiz at FCI Sheridan in Sheridan, Oregon,

14   where he is currently serving his custodial sentence. See Mot. at 2; Opp’n at 4, ECF No. 284.

15          Mr. Ortiz has been in continuous custody for approximately 45 months. See Mot. at 2;

16   Opp’n at 4. Assuming the application of good time credits, Mr. Ortiz’s projected release date is

17   October 22, 2025. Opp’n at 4. Defense counsel argues the court should view the 45 months Mr.

18   Ortiz has served as equivalent to half his actual sentence with the application of good time credits

19   and the time off he would receive if he were allowed to complete the Bureau of Prison’s 500 hour
20   Residential Drug Treatment program known as RDAP, as the court recommended at the time of

21   sentencing. Mot. at 2. The government posits instead that Mr. Ortiz has really only completed 38

22   percent of his sentence, as the court should consider his original 120-month sentence in making

23   this calculation. Opp’n at 4.

24          Mr. Ortiz moves to reduce his custodial sentence to time served under 18 U.S.C.

25   § 3582(c). See generally Mot., ECF No. 274. He argues his health conditions (64.4 body-mass

26   index, asthma, hypertension, history of smoking) make him especially vulnerable to serious

27   COVID-19 symptoms, and the crowded and unsanitary conditions at FCI Sheridan foster rapid

28   spikes of COVID-19 cases. See id. at 5–9; see also Federal Public Defense Investigator Courtney

                                                      2
      Case 2:15-cr-00124-KJM Document 289 Filed 03/22/21 Page 3 of 12


 1   Withycombe Decl., Mot. Ex. D, ECF No. 274-1 (Withycombe Decl.). The government opposes

 2   the motion, arguing Mr. Ortiz’s medical conditions may warrant consideration of compassionate

 3   release, but his potential to pose a danger to the community, his culpability for his conviction

 4   offense, and the modest portion of his sentence he has completed do not merit a reduction to time-

 5   served. See generally Opp’n. The matter is fully briefed, Reply, ECF No. 287, and was

 6   submitted without a hearing, Minute Order, ECF No. 281. Mr. Ortiz filed supplemental exhibits

 7   to his reply, ECF No. 288, asking the court to take notice of two attached exhibits. This court

 8   declines to do so.

 9   II.    LEGAL STANDARD

10          The district court that imposed a sentence on a criminal defendant has authority to modify

11   the term of imprisonment under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as

12   amended by the First Step Act of 2018. Under the statute, a court may consider a defendant’s

13   motion to reduce his prison term if the defendant first satisfies an administrative exhaustion

14   requirement. Id. §§ 3582(c)(1)(A). If a defendant has exhausted his administrative remedies, the

15   analysis is twofold. First, the court must find “extraordinary and compelling reasons” to release a

16   defendant from BOP custody. Id. § 3582(c)(1)(A)(i). Second, the court must consider the same

17   factors that were applicable at the original sentencing, enumerated in 18 U.S.C. § 3553(a), to the

18   extent they remain applicable at the time the motion is brought. See id. § 3582(c)(1)(A).

19          Section 3582 further requires “that such a reduction is consistent with applicable policy

20   statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A). In 2006, the Sentencing

21   Commission issued a policy statement addressing what qualifies as “extraordinary and

22   compelling reasons” to release a defendant from BOP custody, which was last amended

23   November 1, 2018. See U.S.S.G. § 1B1.13. Since the passage of the First Step Act, district

24   courts have disagreed whether U.S.S.G. § 1B1.13 remains binding. This court, as it has in

25   previous cases, considers the Sentencing Commission’s policy statement as guidance, without

26   determining whether it is binding in this context. The court notes as relevant here that, in addition

27   to listing possible “extraordinary and compelling reasons,” section 1B1.13 “imposes an additional

28   consideration of whether the defendant is a danger to the safety of any other person or to the

                                                      3
      Case 2:15-cr-00124-KJM Document 289 Filed 03/22/21 Page 4 of 12


 1   community.” United States v. Numann, No. 16-00025, 2020 WL 1977117, at *2 (D. Alaska Apr.

 2   24, 2020) (citing U.S.S.G. § 1B1.13(2)); see also United States v. Arceneaux, 830 F. App’x 859,

 3   859 (9th Cir. 2020) (unpublished) (affirming denial of compassionate release because district

 4   court did not err in finding defendant would pose threat to community if released).

 5          “Although the Ninth Circuit has not specifically addressed the question of which party

 6   bears the burden in the context of a motion for compassionate release brought pursuant to

 7   § 3582(c) as amended by the [First Step Act], district courts that have done so have agreed that

 8   the burden remains with the defendant.” United States v. Becerra, No. 18-0080, 2021 WL

 9   535432, at *3 (E.D. Cal. Feb. 12, 2021).

10   III.   ANALYSIS

11          The parties do not dispute that Mr. Ortiz has exhausted his administrative remedies as

12   required by § 3582(c), Opp’n at 5. The court thus considers (A) whether Mr. Ortiz establishes

13   that his motion is supported by extraordinary and compelling reasons and (B) whether applicable

14   sentencing factors of § 3553(a) support his motion.

15          A.      Extraordinary and Compelling Reasons

16          Many federal district courts, including this court, have fond that defendants can

17   demonstrate “extraordinary and compelling reasons” for compassionate release under

18   § 3582(c)(1)(A)(i) if they show (1) their health conditions put them at increased risk of severe

19   COVID-19 symptoms and (2) they are at risk of infection because their facility is currently

20   suffering from a COVID-19 outbreak or is at risk of an outbreak. See, e.g., United States v.

21   Terraciano, __ F. Supp. 3d __, No. 17-00187, 2020 WL 5878284, at *3–4 (E.D. Cal. Oct. 2,

22   2020). Recent or ongoing rises in the reported number of infections might make for a stronger

23   showing of “extraordinary and compelling reasons,” but spikes and outbreaks have not always

24   been necessary to support motions under § 3582(c)(1)(A). See id. at *3.

25          Here, Mr. Ortiz’s health conditions increase his risk of severe illness from COVID-19.

26   His body mass index exceeding 60 places him well above the range CDC has found to be at

27   higher risk of severe illness from COVID-19. See BOP Medical Records at 36, Ex. A, ECF No.

28   275 (noting his weight of 410 pounds); Appeal of Admin Denial, Ex. C, ECF No. 274 (describing

                                                     4
         Case 2:15-cr-00124-KJM Document 289 Filed 03/22/21 Page 5 of 12


 1   himself as “morbidly obese with a BMI over 40”).1 At a height of 5 feet 6 inches, Presentencing

 2   Report (PSR) at 3, ECF No. 114, and a weight of 410 pounds, Mr. Ortiz’ body mass index is 66.2,

 3   U.S. Centers for Disease Control, Adult BMI Calculator (updated Sept. 17, 2020).2 See also U.S.

 4   Centers for Disease Control & Prevention, People with Certain Medical Conditions (March 3,

 5   2021) (“Having . . . severe obesity (BMI > 40kg/m2 or above), increases your risk . . . of severe

 6   illness from COVID-19.”).3 District courts within the Ninth Circuit have recognized obesity

 7   greatly increases the risk of serious COVID-19 complications and have granted motions for

 8   compassionate release to inmates with a body mass index lower than Mr. Ortiz’s. See, e.g.,

 9   United States v. Richardson, No. 2:17-00048, 2020 WL 3402410, at *3 (E.D. Cal. June 19, 2020)

10   (defendant with BMI of 38 qualified for compassionate release because “obesity alone” places a

11   defendant “at higher risk of COVID-19 complications”). According to the government, Mr.

12   Ortiz’s body mass index renders him “technically eligible under the minimum threshold for

13   consideration for compassionate release,” but the government says FCI Sheridan is providing

14   sufficient treatment for his health condition to overcome the risk. Opp’n at 11. The government

15   does not point to any documentation of FCI Sheridan’s treatment of Mr. Ortiz to address his

16   health condition in the face of COVID-19. The defense points to Mr. Ortiz’s medical records,

17   which identify a prior severe leg injury and persistent edema, both of which limit his mobility and

18   make it difficult for Mr. Ortiz to exercise, especially within the confines of the institution. Mot.



     1
       The court grants both the defense and government requests to file Mr. Ortiz’s medical records
     under seal to protect his private medical information. Defense Req. to Seal, ECF No. 275; Gov’t
     Req. to Seal, ECF No. 285. See Chester v. King, No. 16-01257, 2019 WL 5420213, at *2 (E.D.
     Cal. Sep. 10, 2019) (“This court, and others within the Ninth Circuit, have recognized that the
     need to protect medical privacy qualifies as a ‘compelling reason’ for sealing records.”).
     2
       https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calcul
     ator.html, last visited November 10, 2020.
     3
       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
     conditions.html. The court takes judicial notice of this information. See, e.g., Dubrin v. Cty. of
     San Bernardino, No. 15-589, 2017 WL 8940181, at *21 n.14 (C.D. Cal. Sept. 7, 2017), report
     and recommendation adopted, 2017 WL 4339645 (C.D. Cal. Sept. 29, 2017) (“The Court may
     take judicial notice of the CDC information which is not subject to reasonable dispute, in part,
     because it is readily determined from a source the accuracy of which cannot reasonably be
     questioned (i.e., the CDC website).”).

                                                      5
         Case 2:15-cr-00124-KJM Document 289 Filed 03/22/21 Page 6 of 12


 1   at 3–4; Medical Records at 36, Ex. A, ECF No. 275.4 Defense argues that “60 minutes . . . of

 2   moderate intensity activity is needed for meaningful weight loss” but due to the prison imposing

 3   quarantine necessitated restrictions on activity, Mr. Ortiz is unable to do this. Mot. at 14.

 4           In addition to his BMI, Mr. Ortiz suffers from other health conditions increasing his risks

 5   of contracting severe illness if infected with COVID-19. Specifically, Mr. Ortiz has had asthma

 6   since childhood and has been diagnosed with hypertension, as reported in both his PSR and BOP

 7   medical records; he also has a history of smoking marijuana. Mot. at 4–5, 14; see generally,

 8   Medical Records. In response to these medical conditions, the government argues that Mr.

 9   Ortiz’s medical records indicate he is being treated, that his asthma is not severe enough to pose

10   an increased risk of COVID-19 complications, and marijuana cigarette use is not currently

11   recognized as a risk factor by the CDC. Opp’n at 10–11. The government is correct that

12   marijuana use is not explicitly recognized by the CDC as a risk factor, but the CDC has observed

13   that “[t]he use of drugs by smoking . . . (e.g., . . . marijuana) can make . . . asthma, and other lung

14   conditions worse. . . For these reasons, it is possible that drug use could make COVID-19 illness

15   more severe. . . .” CDC, Are patients Who Use Drugs or Who have Substance Use Disorder at
16   Higher Risk for COVID-19 Infection (last visited March 11, 2020).5
17           Mr. Ortiz has provided evidence of medical conditions overall that demonstrate he is at

18   higher risk of becoming seriously ill if he contracts COVID-19. While the medical records do not

19   clarify the severity of Mr. Ortiz’s asthma, recording only that he has “asthma-current,” he has
20   signed a declaration under penalty of perjury saying that he uses his albuterol inhaler three times

21   a day. Ortiz Decl., Reply Ex. A., ECF No. 287-1. Similar combinations of asthma, however

22   severe, and obesity have supported compassionate release in other cases. See, e.g., United States

23   v. Miles, No. 2:17-cr-00127-KJM, 2020 U.S. Dist. LEXIS 242283, at *4 (E.D. Cal. Dec. 23,

     4
       The court grants both the defense and government’s requests to file Mr. Ortiz’s medical records
     under seal to protect his private medical information. Defense Req. to Seal, ECF No. 275; Gov’t
     Req. to Seal, ECF No. 285. See Chester v. King, No. 16-01257, 2019 WL 5420213, at *2 (E.D.
     Cal. Sep. 10, 2019) (“This court, and others within the Ninth Circuit, have recognized that the
     need to protect medical privacy qualifies as a ‘compelling reason’ for sealing records.”).
     5
       https://search.cdc.gov/search/index.html?query=marijuana+&sitelimit=coronavirus%2F2019-
     ncov&utf8=%E2%9C%93&affiliate=cdc-main

                                                       6
      Case 2:15-cr-00124-KJM Document 289 Filed 03/22/21 Page 7 of 12


1    2020) (granting compassionate release to a defendant with non-moderate or severe asthma and

2    obesity); United States v. Rodriguez, 476 F. Supp. 3d 1071, 1074–76 (S.D. Cal. 2020) (granting

3    motion for compassionate release for defendant suffering from “chronic” asthma, obesity, and

4    major depressive disorder; summarizing research showing risks of severe COVID-19 associated

5    with asthma). Mr. Ortiz’s asthma is not new, according to his PSR “[he] reported he has suffered

6    from bronchial asthma since birth” and “was ill during high school . . . due to his asthma. PSR ¶¶

7    48, 51. This court finds that Mr. Ortiz’s asthma is sufficiently chronic to place him at higher risk

8    of contracting a severe reaction from COVID-19.

9           The medical records also support Mr. Ortiz’s claim of an “essential (primary)”

10   hypertension diagnosis. See e.g., Medical Records at 3, 9, 35. He is prescribed daily medication

11   to treat the condition. Medical Records at 3. In considering defendants with hypertension, some

12   district courts have found benign essential hypertension alone cannot support compassionate

13   release. United States v. Thomas, 471 F. Supp. 3d 745, 749–50 (W.D. Va. 2020) (“During the

14   pandemic, courts in this district and across the country have released individuals suffering from

15   hypertension, but only when these individuals also suffered from other underlying medical

16   conditions.”); United States v. Brown, No. 3:13-14, 2020 WL 3511584, at *6 (E.D. Tenn.

17   June 29, 2020) (“the CDC only identifies pulmonary hypertension, not essential hypertension,

18   from which defendant suffers [ ], as increasing the risk for severe COVID-19 infection.”).

19   However, other courts, including this one, have granted release when defendant had hypertension

20   that was not specifically identified as pulmonary hypertension. See Richardson, 2020 U.S. Dist.

21   LEXIS 108043, at *8 (“Defendant’s hypertension alone places him at significant risk of

22   complications.”); United States v. Sanders, No. 19-20288, 2020 U.S. Dist. LEXIS 67595, at *10

23   (E.D. Mich. Apr. 17, 2020) (“Several courts . . . have identified hypertension as an underlying

24   medical condition that renders a prisoner higher-risk, weighing against continued detention

25   during the COVID-19 pandemic.”); Terraciano, 2020 WL 5878284, at *4 (collecting cases);

26   United States v. Tamasoa, No. 2:15-0124, 2020 WL 6700416, at *3 (E.D. Cal. Nov. 13, 2020)

27   (finding defendants “stage 1 hypertension” supported release). Since Mr. Ortiz’s high BMI alone

28   qualifies him for consideration under the compassionate release statute, his case is only

                                                      7
         Case 2:15-cr-00124-KJM Document 289 Filed 03/22/21 Page 8 of 12


 1   strengthened by his hypertension and asthma. Mr. Ortiz’s health conditions are sufficient to find

 2   extraordinary and compelling reasons to reduce his sentence, and thus the court turns to the

 3   conditions at FCI Sheridan.

 4           Over the course of the ongoing pandemic, federal courts have reached conflicting

 5   decisions about the risk of infection at FCI Sheridan. Some have denied motions for

 6   compassionate relief because the risk of infection appeared low at the time an order issued. See,

 7   e.g., Becerra, 2021 WL 535432, at *7; United States v. Black, 13-0078, 2020 WL 5887640, at *3

 8   (N.D. Ind. Oct. 5, 2020); United States v. Wells, 16-0007, 2020 WL 5118165, at *2 (W.D. Wash.

 9   Aug. 31, 2020); United States v. Stanard, 16-0320, 2020 WL 2219478, at *3–4 (W.D. Wash. May
10   7, 2020). Others have granted motions even when the number of reported infections at FCI

11   Sheridan is low or even zero, pointing to the risk of rapidly spreading disease in the congregate

12   living facilities that prisons are. See, e.g., United States v. Morris, No. 99-0174, 2020 WL

13   4344945, at *3 (W.D. Wash. June 22, 2020); United States v. Moore, 466 F. Supp. 3d 1148,

14   1150–51 (D. Or. 2020); United States v. Etzel, No. 17-00001, 466 F. Supp. 3d 1135, 1139 (D. Or.

15   2020). At one point last year, this court found the conditions at FCI Sheridan posed sufficient

16   risk to support a finding that the circumstances were extraordinary and compelling. See United

17   States v. Sharma, 15-00051, 2020 WL 6802404, at *4 (E.D. Cal. Nov. 19, 2020) (citing concerns

18   that low number of COVID-19 cases might reflect limited testing, not absence of virus; collecting

19   district court cases expressing same concern). FCI Sheridan then suffered an outbreak in
20   December with infections rising to forty cases, after the number of reported cases had been zero

21   as recently as two months before. See Black, 2020 WL 5887640, at *3; Mot. at 5–9 (noting rapid

22   spike from 4 cases on Dec. 4, 2020 to 40 cases on Dec. 30, 2020).

23           Since December, a report referenced by the defense suggests “the situation at FCI

24   Sheridan . . . has stabilize[d] following a sharp increase” in confirmed active COVID-19 cases.

25   See Joint Status Rep. ¶ 1.a, Stirling v. Salazar, No. 20-712 (D. Or. Feb. 5, 2021), ECF No. 62.6

     6
      The court may take judicial notice of public records such as these. See Fed. R. Evid. 201; Lee v.
     City of Los Angeles, 250 F.3d 668, 690 (9th Cir. 2001). The court also concludes that the
     contents of these reports is undisputed; Mr. Ortiz relies on them without opposition or objection
     by the government. See Mot. at 10.

                                                     8
         Case 2:15-cr-00124-KJM Document 289 Filed 03/22/21 Page 9 of 12


 1   More recently, five staff members and 1 inmate are reported as positive for COVID-19 within the

 2   prison, and FCI Sheridan shows seventy people have recovered. Bureau of Prisons, COVID-19

 3   Cases (last visited March 11, 2020).7 Mr. Ortiz points out that testing for the virus is voluntary,

 4   meaning the number of reported cases may represent an undercount of those actually infected.

 5   Withycombe Decl. at 14–16, ECF No. 274-1 (averring “COVID tests are voluntary”). Given the

6    potential for undercounting COVID-19 cases and the ever-fluctuating numbers, given the current

7    record, this court cannot say the virus is sufficiently suppressed and will not return to FCI

8    Sheridan.

9             Mr. Ortiz argues the uncertain conditions at FCI Sheridan pose a particular challenge in

10   light of his health status, given that he is unable to engage in the “self-care” needed to protect

11   himself against COVID-19. Mot. at 1, 5–8, 19–23; see U.S.S.G. § 1B1.13 Application Notes

12   (providing reduction in sentence warranted if defendant “suffering from a serious physical or

13   medical condition” that “substantially diminishes the ability of the defendant to provide self-care

14   within the environment of a correctional facility and from which he or she is not expected to

15   recover.”). Mr. Ortiz provides extensive information, mostly unrebutted by the government,

16   regarding unsanitary conditions at FCI Sheridan. Specifically, he says inmates are given “no free

17   soap to wash hands,” only limited or broken masks, and at times there are “three people to a cell,

18   one person on the floor two feet from the toilet.” Withycombe Decl. at 12–13, ECF No. 274-1.

19   Mr. Ortiz’s inability to care for himself weighs in his favor on this motion.

20            Finally, the relatively recent availability of vaccines also affects the public health

21   landscape in the federal prisons, including FCI Sheridan. The government represents that, at the

22   time it filed its opposition, BOP had administered the vaccine to “85 staff members and 24

23   inmates” at FCI Sheridan. Opp’n at 6; see also Bureau of Prisons, COVID-19 Vaccine

24   Implementation (reporting current numbers of 153 staff members vaccinated and 147 incarcerated

25   people vaccinated).8 The government does not provide a schedule for additional vaccination

26   rounds, or say when Mr. Ortiz is likely to be vaccinated. The government does refer to

     7
         https://www.bop.gov/coronavirus/.
     8
         Id.

                                                        9
      Case 2:15-cr-00124-KJM Document 289 Filed 03/22/21 Page 10 of 12


 1   “Operation Warp Speed” which is a program intended to get more vaccinations to BOP facilities.

 2   Opp’n at 5. However, the program specifically states it prioritizes full-time staff over

 3   incarcerated people without providing any concrete projections. Id.

 4           In sum, Mr. Ortiz has carried his burden in demonstrating that his medical conditions and

 5   the environment at FCI Sheridan create extraordinary and compelling reasons for his release.

 6   Thus, the court turns to the other portion of the required analysis.

 7           B.     Section 3553(a) Sentencing Factors

 8           Even though Mr. Ortiz has established he faces a high risk of severe symptoms if he

 9   contracts COVID-19, he is not automatically entitled to relief under § 3582(c)(1)(A). As
10   summarized above, before a motion for compassionate release can be granted, the court must also

11   be satisfied (1) that the requested reduction would not conflict with the factors listed in 18 U.S.C.

12   § 3553(a) and (2) that release would not put the community at risk.

13           The government argues the § 3553 sentencing factors weigh against Mr. Ortiz because of

14   the “nature and circumstance” of his offense. The government focuses on the factual basis

15   underlying Mr. Ortiz’s conviction following his guilty plea, Opp’n at 13, and the shipping of

16   large quantities of methamphetamine across state lines is without question a serious offense.

17   Additionally, the government argues that Mr. Ortiz “participated in unlicensed dealings of

18   firearms,” id.; although the government dismissed firearms charges against him, Mr. Ortiz agreed

19   the court could consider facts underlying those charges at sentencing, Plea Agreement at 2. The

20   facts to which Mr. Ortiz admitted were allowing his home to be used by his co-defendants for the

21   unlawful sale of firearms to an undercover law enforcement agent. Plea Agreement at 14 (Factual

22   Basis at A-3). This conduct is in fact serious; at the same time it does not reflect attributes of

23   dangerousness, as discussed in a codefendant’s case, United States v. Tamasoa, No. 2:15-0124,

24   2020 WL 6700416, at *5 (E.D. Cal. Nov. 13, 2020) (granting compassionate release to Mr.

25   Ortiz’s co-defendant who pled guilty to firearms charge and drug charge, suffered from eligible

26   health conditions and did not pose danger to community). While arguing that Mr. Ortiz is overall

27   more culpable than his codefendant, the government concedes his modest prior criminal history.

28   /////

                                                      10
      Case 2:15-cr-00124-KJM Document 289 Filed 03/22/21 Page 11 of 12


 1   Opp’n at 12; PSR at 9. Mr. Ortiz’s modest criminal history also supports a conclusion that he

 2   will not pose a danger to the community if his sentence is reduced to time served.

 3          Given the seriousness of Mr. Ortiz’s offense the government argues he has not served

 4   sufficient time on his custodial sentence. Opp’n at 13. The length of Mr. Ortiz’s sentence is a

 5   factor this court considers in assessing the appropriateness of release, and is not dispositive.

 6   Using the government’s more conservative estimate of Mr. Ortiz’s percentage served of his

 7   sentence, this court and others have granted compassionate release to defendants serving less time

 8   overall. Terraciano, 2020 WL 5878284, at *5 (collecting cases of courts’ granting compassionate

 9   release to defendants who served less than 30 percent of sentence imposed).
10          Ultimately, the question is whether Mr. Ortiz has a release plan that addresses the risks he

11   poses to the community if released early. His detailed plan does support his request. Mr. Ortiz

12   plans to live with his daughter’s grandmother, Phyllis Moore, and his ailing father, Bill Ortiz.

13   The home is a 3-bedroom 2-bathroom home, which will provide him the ability to quarantine

14   upon arrival so he can protect his family members. Mot. at 9. He will reapply through Covered

15   California to receive treatment for his medical conditions, as he did with Kaiser prior to his

16   incarceration. Id. at 9–10. He has identified employment through his daughter’s mother, who

17   will employ him at a furniture store. Id. at 10. He also will assist with his father’s care. Id. at 11.

18   The Federal Defender’s Office will provide ongoing support through its established social work

19   team. Id. at 11. The court has conferred with the Probation Office, which will arrange for
20   supervision following release, and it has assessed Mr. Ortiz’s proposed residence plan as

21   appropriate for supervision.

22   IV.    CONCLUSION

23          The motion for compassionate release, ECF No. 274, is granted.

24          The court modifies Mr. Ortiz’s sentence of incarceration of 120 months to time served.

25   All previously-imposed conditions of supervised release remain in effect.

26          There being a verified residence and an appropriate release plan in place, this order is

27   stayed for up to seven days for Mr. Ortiz to make appropriate travel arrangements and for BOP to

28   ensure the defendant’s safe release. The defendant shall be released as soon as appropriate travel

                                                      11
      Case 2:15-cr-00124-KJM Document 289 Filed 03/22/21 Page 12 of 12


 1   arrangements are made and it is safe for the defendant to travel. There shall be no delay in

2    ensuring travel arrangements are made. If more than seven days are needed to make appropriate

3    travel arrangements and ensure the defendant’s safe release, then the parties shall immediately

4    notify the court and show cause why the stay should be extended.

5           The court ORDERS Mr. Ortiz to self-isolate for fourteen days in the residence of Phyllis

6    Moore upon arrival, as a means of protecting his health and that of the others residing in the

 7   home. He must also comply with all applicable public health orders.

 8          The requests to file under seal, ECF Nos. 275 & 285 are granted.

 9          This order resolves ECF Nos. 274, 275, 285.

10          IT IS SO ORDERED.

11   DATED: March 19, 2021.
12
13

14




                                                     12
